 

PROMISSORY NOTE

 

$________________ September 18, 2019

 

FOR VALUE RECEIVED, the undersigned, HOUSTON AMERICAN ENERGY CORP., a Delaware
corporation (the “Borrower”), promises to pay to the order of
_________________________________ (the payee, its successors and assigns are
hereinafter called the “Lender”), at
_________________________________________________________ or at such other place
as may be designated in writing by the Lender, the principal sum of
$________________, together with interest thereon.

 

Unless otherwise defined in this Note, all terms defined or referenced in that
certain Bridge Loan Agreement of even date herewith (the “Loan Agreement”),
among the Borrower and the Lender, will have the same meanings in this Note as
in the Loan Agreement.

 

This Note is executed and delivered in connection with the Loan Agreement. All
advances made or to be made under this Note will be made subject to the terms
and conditions stated in the Loan Agreement.

 

The Borrower agrees that if, and as often as, this Note is placed in the hands
of an attorney for collection or to defend or enforce any of the Lender’s rights
hereunder or under any instrument securing payment of this Note, the Borrower
will pay the Lender’s reasonable attorneys’ fees, all court costs and all other
expenses incurred by the Lender in connection therewith.

 

This Note is issued by the Borrower and accepted by the Lender pursuant to a
lending transaction negotiated, consummated and to be performed in Houston,
Texas. Payment of this Note is subject to the terms and conditions of the Loan
Agreement. This Note is to be construed according to the internal laws of the
State of Texas. All actions with respect to this Note, the Loan Agreement or any
other instrument securing payment of this Note may be instituted in the courts
of the State of Texas sitting in Harris County, Texas, or the United States
District Court sitting in Houston, Texas, as the Lender may elect, and by
execution and delivery of this Note, the Borrower irrevocably and
unconditionally submits to the jurisdiction (both subject matter and personal)
of each such court and irrevocably and unconditionally waives: (a) any objection
the Borrower might now or hereafter have to the venue in any such court; and (b)
any claim that any action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

The makers, endorsers, sureties and all other persons who may become liable for
all or any part of this obligation severally waive presentment for payment,
protest and notice of nonpayment. Said parties consent to any extension of time
(whether one or more) of payment hereof, release of all or any part of the
security for the payment hereof or release of any party liable for the payment
of this obligation. Any such extension or release may be made without notice to
any such party and without discharging such party’s liability hereunder.

 

(SIGNATURE PAGE TO FOLLOW)

 

 Page 1 of 2 

   

 

SIGNATURE PAGE TO PROMISSORY NOTE



IN WITNESS WHEREOF, the Borrower has executed this instrument effective the date
first above written.

 

  HOUSTON AMERICAN ENERGY CORP.   a Delaware corporation         By:     Name:
James Schoonover   Title: President         (the “Borrower”)

 

 Page 2 of 2 

   

 

 

